       Case 18-10451 Case
                       Doc    52-2
                          18-10451                    Filed
                                                    Claim 15-107/03/19
                                                               Filed 07/01/19Entered
                                                                              Desc Main07/03/19
                                                                                        Document 08:31:54
                                                                                                  Page 1 of 5                    Desc Exhibit
                                                                  1     Page 1 of 3

 Fill in this information to identify the case:
 Debtor 1           Derrick C. Scott

 Debtor 2            Ebony S. Owens
 (Spouse, if filing)

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number        18-10451


Official Form 410
Proof of Claim                                                                                                                               04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not
use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of
any documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents
are not available, explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309)
that you received.

 Part 1:       Identify the Claim
1.   Who is the current            Carvana, LLC
     creditor?                     Name of the current creditor (the person or entity to be paid for this claim)

                                   Other names the creditor used with the debtor     Bridgecrest


2.   Has this claim been
                                          No
     acquired from
     someone else?                        Yes. From whom?

3.   Where should notices          Where should notices to the creditor be sent?            Where should payments to the creditor be sent?
     and payments to the                                                                    (if different)
     creditor be sent?             Carvana, LLC
                                   Name                                                       Name
     Federal Rule of               P.O. Box 29018
     Bankruptcy Procedure          Number         Street                                      Number        Street
     (FRBP) 2002(g)

                                   Phoenix                      AZ       85038
                                   City                         State    ZIP Code                                       State     ZIP Code
                                                                                               City
                                   Contact phone                                              Contact phone

                                   Contact email                                              Contact email

                                   Uniform claim identifier for electronic payments in chapter 13 (if you use one):


4.   Does this claim amend                No
     one already filed?                   Yes. Claim number on court claims registry (if known)                       Filed on
                                                                                                                                 MM / DD / YYYY

5.   Do you know if anyone
                                          No
     else has filed a proof of
     claim for this claim?                Yes. Who made the earlier filing?




Official Form 410                                                  Proof of Claim                                                            page 1
       Case 18-10451 Case
                       Doc    52-2
                          18-10451                  Filed
                                                  Claim 15-107/03/19
                                                             Filed 07/01/19Entered
                                                                            Desc Main07/03/19
                                                                                      Document 08:31:54
                                                                                                Page 2 of 5                     Desc Exhibit
                                                                1     Page 2 of 3

 Part 2:       Give Information About the Claim as of the Date the Case Was Filed
6.   Do you have any number             No
     you use to identify the            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor     5    7        0   2
     debtor?

7.   How much is the claim?
                                         $22,674.45             Does this amount include interest or other charges?
                                                                    No
                                                                    Yes. Attach statement itemizing interest, fees, expenses, or other charges
                                                                         required by Bankruptcy Rule 3001(c)(2)(A).

8.   What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or
     claim?                        credit card.

                                   Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                   Limit disclosing information that is entitled to privacy, such as health care information.

                                   Purchase Money
9.   Is all or part of the claim        No
     secured?                           Yes. The claim is secured by a lien on property.

                                        Nature of property:
                                            Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of
                                            Claim Attachment (Official Form 410-A) with this Proof of Claim.
                                             Motor vehicle
                                             Other. Describe:

                                        Basis for perfection:
                                        Attach redacted copies of documents, if any, that show evidence of perfection of a security interest
                                        (for example, a mortgage, lien, certificate of title, financing statement, or other document that shows
                                        the lien has been filed or recorded.)


                                        Value of property:                                          $11,540.00
                                        Amount of the claim that is secured:                        $22,674.45
                                        Amount of the claim that is unsecured:                            $0.00 (The sum of the secured and
                                                                                                                   unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                        Amount necessary to cure any default as of the date of the petition:                                 $0.00

                                        Annual Interest Rate (when case was filed)
                                           Fixed
                                           Variable

10. Is this claim based on a            No
    lease?                              Yes. Amount necessary to cure any default as of the date of the petition:


11. Is this claim subject to a          No
    right of setoff?                    Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                              page 2
       Case 18-10451 Case
                       Doc    52-2
                          18-10451                          Filed
                                                          Claim 15-107/03/19
                                                                     Filed 07/01/19Entered
                                                                                    Desc Main07/03/19
                                                                                              Document 08:31:54
                                                                                                        Page 3 of 5                    Desc Exhibit
                                                                      1     Page 3 of 3

12. Is all or part of the claim                No
    entitled to priority under                 Yes. Check all that apply:                                                       Amount entitled to priority
    11 U.S.C. § 507(a)?                            Domestic support obligations (including alimony and child support)
                                                   under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
     A claim may be partly
     priority and partly                           Up to $2,850* of deposits toward purchase, lease, or rental of
     nonpriority. For example, in                  property or services for personal, family, or household use.
     some categories, the law                      11 U.S.C. § 507(a)(7).
     limits the amount entitled to
     priority.                                     Wages, salaries, or commissions (up to $12,850*) earned within 180
                                                   days before the bankruptcy petition is filed or the debtor's business
                                                   ends, whichever is earlier. 11 U.S.C. § 507(a)(4).

                                                   Taxes or penalties owed to governmental units.
                                                   11 U.S.C. § 507(a)(8).

                                                   Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).

                                                   Other. Specify subsection of 11 U.S.C. § 507(a)(           ) that applies.

                                               * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or
                                               after the date of adjustment.


 Part 3:       Sign Below
The person completing                Check the appropriate box:
this proof of claim must                 I am the creditor.
sign and date it.                        I am the creditor's attorney or authorized agent.
FRBP 9011(b).
                                         I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
                                         I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
If you file this claim
electronically, FRBP                 I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when
5005(a)(2) authorizes courts         calculating the amount of the claim, the creditor gave the debtor credit for any payments received toward the
to establish local rules             debt.
specifying what a signature
is.                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
                                     and correct.
A person who files a
fraudulent claim could be            I declare under penalty of perjury that the foregoing is true and correct.
fined up to $500,000,
imprisoned for up to 5
years, or both.                      Executed on date 7/1/2019
18 U.S.C. §§ 152, 157 and                             MM / DD / YYYY
3571.
                                     /s/ Robert W. Barron
                                     Signature

                                     Print the name of the person who is completing and signing this claim:

                                     Name          Robert W. Barron
                                                   First name                           Middle name                    Last name
                                     Title

                                     Company       Barron & Barron, LLP
                                                   Identify the corporate servicer as the company if the authorized agent is a servicer.
                                     Address       P.O. Box 1347
                                                   Number         Street


                                                   Nederland                                       TX       77627
                                                   City                                            State    ZIP Code

                                     Contact phone (409) 727-0073                          Email




Official Form 410                                                      Proof of Claim                                                               page 3
